DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not entirely persuasive. 

Applicant argues that Araya fails to disclose the newly added elements of claim 1 and that Araya is “silent about two threshold values directed to different purposes as claimed in the present application.”  Examiner respectfully disagrees. 
As shown below, Araya anticipates all elements of amended claim 1.  Furthermore, Araya discloses at [0062] a local transmit range to trigger recording, a first threshold, and at [0051] a city wide mesh to send an incident identifier, location tracking information and messages to devices, a second threshold.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araya et al. (US 2016/0042767).

Regarding claim 1, Araya discloses:
A terminal device ([0056]: second device; Fig 7: vehicle device 68; personal body camera device 69) comprising: 
a reception circuitry (Araya: [0093]: program modules running on a computing device, circuit; [0056]: second device; Fig 7: vehicle device 66, vehicle device 68; personal body camera device 69; [0061]-[0062]) that receives an emergency signal from a further terminal device (Araya: [0056]: a first device broadcasts a beacon/message to the second device; Fig 7: personal body camera device 62, wristband controller device 64, vehicle device 66; wristband controller device; [0061]-[0062]; abstract: emergency response context; [0019]: emergency “Officer Down” message/beacon); 

a comparison circuitry (Araya: [0093]: program modules running on a computing device, circuit) that causes a camera connected to the terminal device to start video recording when the reception circuitry receives the emergency signal and the distance computed by the cpu is less than or equal to a predetermined video recording start threshold value (Araya: Fig 5; [0059]: beacon message initiates data capture in nearby vehicle, mobile and fixed location devices; Fig 7; [0062]: devices 68 and 69 are within a local transmit range and start recording video when triggered by a beacon; claim 3).
a notification circuitry (Araya: [0093]: program modules running on a computing device, circuit) including a display (Araya: Fig 3: display screens 23, 26; [0037]-[0042]; [0046]-[0047]; [0058]; [0060] claim 13) that displays information related to a position of the further terminal device (Araya: [0010]: real 
wherein the cpu causes the notification circuitry to provide notification of the information related to the position of the further terminal device (Araya: [0010]: real time location and status report on display about partner; [0038]-[0042]; [0045]-[0047]; [0051]-[0052]; incident notification; [0058]; [0076]; [0080]) when:
the distance computed by the cpu is less than or equal to a predetermined notification threshold value (Araya: [0051]; incident identifier, location tracking information and messages sent to devices that are at a distance out of local transmit range but within a city-wide mesh, using a wide area network cellular and/or satellite connection), and
the distance computed by the cpu is greater than the predetermined video recording start threshold value (Araya: [0051]; incident identifier, location tracking information and messages sent to devices that are at a distance out of local transmit range but within a city-wide mesh, using a wide area network cellular and/or satellite connection; [0062]; recording starts when a device is within local transmit range).

Regarding claim 2, Araya discloses:

wherein the predetermined video recording start threshold value indicates a distance at which the camera can capture an image of a target of imaging (Araya: [0056]: in determining devices within a 2 mile radius of an incident, it is determined that these devices are within 4 miles of each other; [0059]: determination that devices are nearby a mobile device that sends beacon; beacon message initiates data capture in nearby vehicle, mobile and fixed location devices; Fig 7; [0062]: determination that devices 68 and 69 are within a local transmit range; claim 3: in order to determine whether the second recording device is within a certain distance of the first recording device, distance between these two devices must be determined; devices 68 and 69 are within a local transmit range and start recording video when triggered by a beacon; claim 3 and 10: identify additional collection devices within a certain distance of the first data collection device).


Regarding claim 3, Araya discloses:
A camera system comprising: 
a camera that performs video recording (Araya: Fig 1-2: video camera 2; body camera; [0035]-[0036]; Fig 7); and 
a terminal device ([0056]: second device; Fig 7: vehicle device 68; personal body camera device 69) that controls the camera (Araya: Fig 5; [0059]: 
a reception circuitry (Araya: [0093]: program modules running on a computing device, circuit; [0056]: second device; Fig 7: vehicle device 66, vehicle device 68; personal body camera device 69; [0061]-[0062]) that receives an emergency signal from a further terminal device (Araya: [0056]: a first device broadcasts a beacon/message to the second device; Fig 7: personal body camera device 62, wristband controller device 64, vehicle device 66; wristband controller device; [0061]-[0062]; abstract: emergency response context; [0019]: emergency “Officer Down” message/beacon); 
a cpu (Araya: [0093]: program modules running on a computing device) that computes a distance between the terminal device and the further terminal device (Araya: [0056]: in determining devices within a 2 mile radius of an incident, it is determined that these devices are within 4 miles of each other; [0059]: determination that devices are nearby a mobile device that sends beacon; Fig 7; [0062]: determination that devices 68 and 69 are within a local transmit range; claim 3: in order to determine whether the second recording device is within a certain distance of the first recording device, distance between these two devices must be determined; claim 10: identify additional collection devices within a certain distance of the first data collection device); 

a notification circuitry (Araya: [0093]: program modules running on a computing device, circuit) including a display (Araya: Fig 3: display screens 23, 26; [0037]-[0042]; [0046]-[0047]; [0058]; [0060] claim 13) that displays information related to a position of the further terminal device (Araya: [0010]: real time location and status report on display about partner; [0038]-[0042]; [0045]-[0047]; [0051]-[0052]; incident notification; [0058]; [0076]; [0080]),
wherein the cpu causes the notification circuitry to provide notification of the information related to the position of the further terminal device (Araya: [0010]: real time location and status report on display about partner; [0038]-[0042]; [0045]-[0047]; [0051]-[0052]; incident notification; [0058]; [0076]; [0080]) when:
the distance computed by the cpu is less than or equal to a predetermined notification threshold value (Araya: [0051]; incident identifier, location tracking information and messages sent to 
the distance computed by the cpu is greater than the predetermined video recording start threshold value (Araya: [0051]; incident identifier, location tracking information and messages sent to devices that are at a distance out of local transmit range but within a city-wide mesh, using a wide area network cellular and/or satellite connection; [0062]; recording starts when a device is within local transmit range).

Regarding claim 4, Araya discloses:
The camera system according to claim 3, wherein the camera that starts video recording continues video recording until the camera receives a video recording stop instruction from the user (Araya: [0019]: manual stop recording), even when the distance computed by the cpu exceeds the video recording start threshold value (Araya: [0051]: notification causes other nearby devices that are out of initiating trigger range to initiate recording).

Regarding claim 5, Araya discloses:
A control method in a terminal device, comprising: 

computing a distance between the terminal device and the further terminal device (Araya: [0056]: in determining devices within a 2 mile radius of an incident, it is determined that these devices are within 4 miles of each other; [0059]: determination that devices are nearby a mobile device that sends beacon; Fig 7; [0062]: determination that devices 68 and 69 are within a local transmit range; claim 3: in order to determine whether the second recording device is within a certain distance of the first recording device, distance between these two devices must be determined; claim 10: identify additional collection devices within a certain distance of the first data collection device); 
causing a camera connected to the terminal device to start video recording when the emergency signal is received and the computed distance is less than or equal to a predetermined video recording start threshold value (Araya: Fig 5; [0059]: beacon message initiates data capture in nearby vehicle, mobile and fixed location devices; Fig 7; [0062]: devices 68 and 69 are within a local transmit range and start recording video when triggered by a beacon; claim 3);
providing notification of information related to a position of the further terminal device (Araya: [0010]: real time location and status report on display 
the distance is less than or equal to a predetermined notification threshold value (Araya: [0051]; incident identifier, location tracking information and messages sent to devices that are at a distance out of local transmit range but within a city-wide mesh, using a wide area network cellular and/or satellite connection), and
the distance is greater than the predetermined video recording start threshold value (Araya: [0051]; incident identifier, location tracking information and messages sent to devices that are at a distance out of local transmit range but within a city-wide mesh, using a wide area network cellular and/or satellite connection; [0062]; recording starts when a device is within local transmit range).
wherein the providing notification includes a displaying (Araya: Fig 3: display screens 23, 26; [0037]-[0042]; [0046]-[0047]; [0058]; [0060] claim 13) information related to a position of the further terminal device (Araya: [0010]: real time location and status report on display about partner; [0038]-[0042]; [0045]-[0047]; [0051]-[0052]; incident notification; [0058]; [0076]; [0080]).

Regarding claim 6, Araya discloses:
The terminal device according to claim 1, wherein the cpu further causes the notification circuitry to prevent video recording when:

the distance computed by the cpu is less than or equal to the predetermined notification threshold value (Araya: [0040]: stop recording when leaving GeoFence; [0062]: only record within a local transmit range; claim 3; [0051]: still within city-wide mesh), and
the distance computed by the cpu is greater than the predetermined video recording start threshold value (Araya: [0040]: stop recording when leaving GeoFence; [0062]: only record within a local transmit range; claim 3;).

Regarding claim 7, Araya discloses:
The terminal device according to claim 1, wherein the cpu further causes the notification circuitry to provide notification of the information related to the position of the further terminal device when the distance computed by the cpu is less than or equal to the predetermined video recording start threshold value (Araya: [0051]: incident identifier, location tracking information and messages sent to devices that are at a distance within local transmit range).

Regarding claim 8, Araya discloses:
The terminal device according to claim 1, wherein the cpu further causes the notification circuitry to prevent video recording and prevent providing notification of the information related to the position of the further terminal device when the distance computed by the cpu is greater than the predetermined .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488